                                          Case 3:21-cv-02181-WHO Document 3 Filed 05/24/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     STEVEN WAYNE BONILLA,                           Case No. 21-cv-02181-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                         ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     STATE OF CALIFORNIA,

                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          After petitioner Steven Wayne Bonilla filed a habeas petition, the Clerk sent him a
                                  14   a notice directing him to pay the filing fee or to file an application to proceed in forma
                                  15   pauperis (IFP). Bonilla has not complied with the Clerk’s Notice. Accordingly, the action
                                  16   is DISMISSED (without prejudice) for failing to comply with the Clerk’s Notice and for
                                  17   failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  18          Because this dismissal is without prejudice, Bonilla may move to reopen. Any such
                                  19   motion must contain (i) a complete application to proceed IFP, or (ii) full payment for the
                                  20   $5.00 filing fee.
                                  21          The Clerk shall enter judgment in favor of respondent and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: May 24, 2021
                                                                                         _________________________
                                  24
                                                                                         WILLIAM H. ORRICK
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
